Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3-17 and 21-22, drawn to a system, classified in G09B5/12, G09B7/00 and G09B7/02.
II.	Claims 18-20, drawn to a method, classified in G09B7/00 and G09B7/02.
	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related processes and apparatus. The related inventions are distinct if:  (1) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive, and (2) the inventions as claimed are not obvious variants; and (3) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect (MPEP § 806.05(j)). In the instant case, the claimed invention of group I is directed to a system comprising a processor configured to receive a designated activity, generate a pre-assessment of a learner based on the designated activity and implement treatment of a learning condition, while the claimed invention of group II is directed to a method comprising a learning mode and a monitoring mode. The inventions have different functions. Furthermore, the inventions as claimed do not encompass overlapping subject matter since the limitations of the claimed invention of group I would not read on the limitations of the claimed invention of group II (and vice versa), and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
without traverse to prosecute the invention of Group I, claims 1, 3-17 and 21-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.
Application Status
Present office action is in response to preliminary amendment filed 04/10/2020 and following Applicant’s Representative telephonic provisional election without traverse to prosecute claims 1, 3-17 and 21-22, the status of the claims is as follows. Claims 1 and 3-17 are amended. Claim 2 is canceled. Claims 18-20 are withdrawn. Claims 21 and 22 are added. Claims 1, 3-17 and 21-22 are currently pending in the application.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner; selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected based on the media type and available resources to output each activity step of the plurality of activity steps; digitally providing the plurality of activity steps to a learner based on the identified one or more media types for each activity step, via the given output device for each activity step, wherein only the identified media type for each of the activity steps is received to reduce resource allocation” is not provided in the prior filed provisional application and thus claim 1 and dependents thereof do not receive the benefit of the priority filing date. As a result, claims 1, 3-17 and 21-22 of the instant application are only given the priority date of 04/10/2020.
Claim Objections
Claims 1, 8, 10, 11, 13, 16 and 17 and dependents thereof are objected to because of the following informality:  In claim 1, “assessing the learners ability” should read ““assessing the learner’s ability”, in view of earlier recitations of “a learner” and “the learner’s performance”.
In claims 8, 10, 11, 13, 16 and 17, “wherein the processor is further configured implement treatment of a learning condition” should read “wherein the processor is further configured to implement treatment of a learning condition”.
In claim 13, “a master step” should read “a mastered step”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 8-10, 12-13, 16, 17, 22 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, independent claim 1 recites “a learner” (line 5), it is not clear whether the subsequent recitation of “a learner” (line 17) is intended to refer to same or different “learner”. Similarly, in claim 21 which depends upon claim 1, it is not clear whether the recitation of “a learner” is intended to refer to same or different “learner”. Hence, the metes and bounds of the claims cannot be discerned.
In claim 1, it is additionally unclear which “learner” subsequent recitations associated with “the learner” (“the learner’s performance”) is referring to. As a result, in claims 3, 8-10, 12-13, 16 and 22, it is similarly unclear which “learner” subsequent recitations of “the learner” or recitations associated with “learner” (for example, “learner provided responses”, “the learner’s ability”, “the learner”, “the learner’s performance
Furthermore, in claim 1 it is unclear which “media type” is being referred to in the recitation of “wherein a given output device is selected based on the media type” in view of earlier recitation of “a media type for each activity step of the plurality of activity steps” which implies a plurality of “media types”. Hence, the metes and bounds of the claim cannot be discerned.
Also, in claim 1 the recitation of “the identified one or more media types for each activity step” is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because this recitation does not appear to be previously set forth by the recitation of “identifying a media type for each activity step of the plurality of activity steps”.
In claim 3, “the optimal media type preferences” lacks antecedent basis. Hence, the metes and bounds of the claim cannot be discerned.
In claim 9, “the media type of the first activity step” and “the first activity step” lack antecedent basis. Hence, the metes and bounds of the claim cannot be discerned.
Additionally in claim 9, there are two recitations of "an updated media type". It is not clear whether second recitation of "an updated media type" is intended to be same or different from first recitation of "an updated media type". Hence, the metes and bounds of the claim cannot be discerned.
In claim 12, “the number of activity steps” and “the ratio of mastered steps to the number of activity steps
Claim 17 recites “wherein the personal profile is updated based on one the feedback information”. The claim is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether the above portion of the claim was intended to recite “wherein the personal profile is updated based on the feedback information” or whether the above portion of the claim is missing some element(s).
The above may not be an extensive list of indefinite language issues. Applicant is
responsible for reviewing the claims and making all appropriate corrections.
In view of the above rejections under 35 USC § 112(b), the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and dependents thereof are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A system comprising:”. Independent Claim 1 falls under the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 1
Revised 2019 Guidance
A system comprising:
A system falls under the statutory subject matter class of a machine. See
35 U.S.C. § 101. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof,
may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[L1]  a memory
The memory is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
[L2]  the processor configured to:
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
[L3]  receive a designated activity
Receiving information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
generate a pre-assessment profile for a learner based on the designated activity
Abstract idea: generating a pre-assessment profile for a learner based on the designated activity is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L5]  the processor further configured implement treatment of a learning condition based on:
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Abstract idea: implementing treatment of a learning condition is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) See 2019 Memorandum 52.
generating a plurality of activity steps to perform the designated activity
Abstract idea: generating a plurality of activity steps to perform the designated activity is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[L7]  identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner
Abstract idea: identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching See 2019 Memorandum 52.
selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected based on the media type and available resources to output each activity step of the plurality of activity steps
The one or more output devices and given output device are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 
Abstract idea: selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected based on the media type and available resources to output each activity step of the plurality of activity steps is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed See 2019 Memorandum 52.
the given output device for each activity step, wherein only the identified media type for each of the activity steps is received to reduce resource allocation
The given output device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14. 

Outputting information is insignificant post-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L10] receiving feedback information based on the learner's performance of the plurality of activity steps
Receiving information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L11]  assessing the learners ability to perform the designated activity, based on the feedback information
Abstract idea: assessing the learners ability to perform the designated activity, based on the feedback information is a method of organizing human activity such as managing personal behavior or relationships or interactions between See 2019 Memorandum 52.
assigning at least one of a mastery designation or a fluency designation based on the assessment
Abstract idea: assigning at least one of a mastery designation or a fluency designation based on the assessment is a method of organizing human activity such as managing personal behavior or relationships or interactions between people, including teaching (teacher/student interactions in a class) and that could be performed alternatively as a mental step (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitation noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the memory, processor, one or more output devices and given output device and automation of a manual process does not take the claim out of the methods of organizing human interactions and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the memory, processor, one or more output devices and given output device at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 25: The device 1100 could be one of, but is not limited to, for example, a computer, a gaming device, a handheld device, a set-top box, a television, a mobile phone, a tablet computer, a wearable watch, a holographic device, a virtual reality device, an augmented reality device, or other computing device…; ¶ 27: the processor 102 includes a central processing unit (CPU), a graphics processing unit (GPU), a CPU and GPU located on the same die, or one or more processor cores, wherein each processor core can be a CPU or a GPU. In various alternatives, the memory 104 is located on the same die as the processor 102, or is located separately from the processor 102. The memory 104 includes a volatile or non-volatile memory, for example, random access memory (RAM), dynamic RAM, or a cache…; ¶ 28: …The storage 106 includes a fixed or removable storage, for example, without limitation, a hard disk drive, a solid state drive, an optical disk, or a flash drive. The input devices 108 include, without limitation, a keyboard, a keypad, a touch screen, a touch pad, a detector, a microphone, an accelerometer, a gyroscope, a biometric scanner, an eye gaze sensor 530, or a network connection (e.g., a wireless local area network card for transmission and/or reception of wireless IEEE 802 signals). The output devices 111 include, without limitation, a display, a speaker, a printer, a haptic feedback device, one or more lights, an antenna, or a network connection (e.g., a wireless local area network card for transmission and/or reception of wireless IEEE 802 signals)… ; ¶ 67:…a machine learning analysis of information gathered based on the performance of other learners' interaction with the system; ¶ 113:… A machine learning algorithm may be used to detect patterns in multiple indications….The lack of details about the memory, processor, one or more output devices and given output device indicates that it is a generic computer component, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of assigning at least one of a mastery designation or a fluency designation based on the assessment (abstract concept) does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Steps 3, 9 and 10 (receiving and providing/presenting information) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment See MPEP § 2106.05(h). The focus of the claim is on tailoring the content of the teaching/learning session based on the designated activity and the learner’s profile to implement the treatment of the learning condition. As discussed in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), “tailoring content based on the viewer’s location or address” is “‘a fundamental . . . practice long prevalent in our system . . .’” Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim element separately, the functions performed by the memory, processor, one or more output devices and given output device at each step of the See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 3-17 and 21-22 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 3-17 and 21-22 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 3-17 and 21-22 integrates the judicial exception into a practical application. While the dependent claims 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 20180130375 A1) (Booth) in view of McElwrath (US 20040009462 A1).
Re claims 1 and 15:
	[Claims 1 and 15]  Booth teaches or at least suggests A system comprising: a memory; a processor, the processor (at least Figure 1 and associated text) configured to: receive a designated activity (at least ¶ 3: adaptively assessing a ; generate a pre-assessment profile for a learner based on the designated activity (at least ¶ 4: …Pre-CAT portion of the test may be used to get an initial estimate of the user's overall language skill… scoring and reporting portion of the test may aggregate all of the testing results, notify the user of the results; ¶ 5: …language learning platform may estimate an overall language skill of the user based on the history in the first database of the user, a difficulty level of a product being used by the user and/or responses to an initial plurality of assessment items displayed on the user interface to the user…); the processor further configured implement treatment of a learning condition based on: generating a plurality of activity steps to perform the designated activity; identifying a media type for each activity step of the plurality of activity steps based on the pre-assessment profile for the learner (at least ¶ 6: …the language learning platform may retrieve a random item pattern comprising a sequence of question types…); digitally providing the plurality of activity steps to a learner, via the given output device for each activity step; receiving feedback information based on the learner's performance of the plurality of activity steps; assessing the learners ability to perform the designated activity, based on the feedback information; and assigning at least one of a mastery designation or a fluency designation based on the assessment (at least figure 2: at least steps 210-250 and associated text; ¶¶ 6-11:…In this example, the sequence in the random item pattern has four question types (with three different question types), but the sequence may be made to have any desired number of question types…The language learning platform may generate a score for a response from the user to the assessment item. The language learning platform may update the 
	Booth appears to be silent on selecting one or more output devices to output the plurality of activity steps, wherein a given output device is selected based on the media type and available resources to output each activity step of the plurality of activity steps; digitally providing the plurality of activity steps to a learner based on the identified one or more media types for each activity step, via the given output device for each activity step, wherein only the identified media type for each of the activity steps is received to reduce resource allocation, ([Claim 15]) wherein the media type comprises one or more of video, image, audio, vibration, touch, hologram, virtual reality, augmented reality, or text. However, the concept and advantages of retrieval and/or delivery of customized content were old and well known to one of ordinary skill in the art before the effective filing date of the invention, as evidenced by McElwrath (at least ¶ 28: there is a desire to emphasize the sensory preference of the individual by giving them more of the media elements that best suit their learning style; ¶ 31: preferable and advantageous to know and present educational material based on which sense or senses that a particular learner favors, e.g., visual, auditory, verbal, and/or kinesthetic; ¶ 49: selective electronic retrieval and delivery in generating the customized electronic course of study based on a selected learning preference profile; ¶ 61: The sensory preference may preferably be visual, auditory, verbal and/or kinesthetic; ¶ 135: A learning preference profile may include only 
Re claim 3:
	[Claim 3]  Booth in view of McElwrath teaches or at least suggests wherein the processor is configured to generate the pre-assessment profile based on evaluating learner provided responses to one or more prompts (at least Booth: ¶ 2: a random item pattern of question types (true/false; fill in the blank; multiple choice, etc.); ¶ 68: users having a low overall language skill may be given true or false questions (an easy question type), users having an intermediate overall language skill may be given multiple choice questions (an intermediate question type) and users 
Re claim 4:
	[Claim 4]  Booth in view of McElwrath teaches or at least suggests wherein the optimal media type preferences vary based on activity steps (at least McElwrath: ¶ 143: a number of questions designed to assess specific sensory and/or metacognitive preferences). 
Re claim 5:
	[Claim 5]  Booth in view of McElwrath teaches or at least suggests wherein the feedback information is generated based on an assessment (at least Booth: ¶ 4: …Pre-CAT portion of the test may be used to get an initial estimate of the user's overall language skill… scoring and reporting portion of the test may aggregate all of the testing results, notify the user of the results). Booth additionally teaches the number of assessment items and the time limit to respond to or answer the assessment items may be any desired number of assessment items and any desired time limit (¶ 44). However, Booth in view of McElwrath appears to be silent on wherein a time to conduct the assessment is determined based on at least one of the pre-assessment profile or a personal profile. Nonetheless, the Examiner takes OFFICIAL NOTICE that the concept and advantages of activity schedule were old and well known to one of ordinary skill in the art before the effective filing date of the invention. In particular, individuals have long been allowed to schedule activities such as testing/assessments or indicate their preferred schedule for the activities. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced 
Re claim 6:
	[Claim 6]  Booth in view of McElwrath teaches or at least suggests wherein the plurality of activity steps comprise a sequential order and providing the plurality of activity steps comprises providing the plurality of activity steps in the sequential order (at least McElwrath: ¶ 122: the presentation of sensory "learning units" are preferably generated or created according to an organizing method such as…sequential; ¶ 127: preferred metacognitive associative preferences are…sequential; ¶ 556: can learn concepts, develop a skill, or acquire knowledge in a non-linear or user-selected order, the modules may be numbered in a sequence dependent upon difficulty; ¶ 570: student's "sequential preference"…; ¶ 571:…sequential learning preference of the student). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have modified Booth in view of McElwrath as taught or at least suggested by McElwrath wherein the plurality of activity steps comprise a sequential order as claimed so as to predictably enable activities to be conducted in accordance with a student’s "sequential preference".
	In the event the above interpretation is viewed as not being reasonable, it is common knowledge that any activity set may be performed in sequential order or in any 
Re claim 7:
	[Claim 7]  Booth in view of McElwrath appears to be silent on wherein each media type has a media type graded value such that a media type that provides a greater amount of information has a graded value that indicates a greater amount of information than a media type that provides a lower amount of information. However, the Examiner takes OFFICIAL NOTICE that it is old and well-known that metadata of computer file system information generally includes file size and file type. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, to have correlated media type and media information amount with file type and file size and in turn modified Booth in view of McElwrath wherein each media type has a media type graded value such that a media type that provides a greater amount of information has a graded value that indicates a greater amount of information than a media type that provides a lower amount of information because a person of ordinary skill has good reason to pursue the known 
Re claim 8:
	[Claim 8]  Booth in view of McElwrath teaches or at least suggests wherein the processor is further configured implement treatment of a learning condition based on modifying one of the plurality of activity steps provided to the learner by at least one of changing the media type of a first activity step of the plurality of activity steps, deactivating an activity step of the plurality of activity steps, and removing the first activity step (at least McElwrath: ¶ 546: existing content will be examined for its applicability for each learning preference. Specific areas in which new or modified content should be provided will be identified). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to have modified Booth in view of McElwrath as taught or at least suggested by McElwrath wherein the processor is further configured implement treatment of a learning condition based on modifying one of the plurality of activity steps provided to the learner as claimed so as to predictably ensure a particular student preference is met..
Re claims 9-10:
	[Claims 9-10]  Booth in view of McElwrath teaches or at least suggests changing a media type of a first activity step (at least McElwrath: ¶ 546: existing content will be examined for its applicability for each learning preference. Specific areas in which new or modified content should be provided will be identified). However, Booth in view of McElwrath appears to be silent on wherein changing the media type of the first activity step comprises: changing the media type of the first activity step to an updated media type with a graded value that indicates a greater amount of information, if the feedback information indicates that the learner has not learned the first activity step; and changing the media type of the first activity step to an updated media type with a graded value that indicates a lower amount of information, if the feedback information indicates that the learner has learned the first activity step, wherein the processor is further configured implement treatment of a learning condition based on assessing the learner's ability to perform the designated activity comprises generating an analyzed graded value. the Examiner takes OFFICIAL NOTICE that the concept and advantages of correlating the amount of information presented to a leaner with a skill level of the learner were old and well known to one of ordinary skill in the art before the effective filing date of the invention. In particular, a student with a lower skill level is generally helped/assisted/supported with supplemental/complementary material. Presentation of the supplemental/complementary material is generally reduced as the skill level of the student increases. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of determining a language skill of a learner, one of ordinary skill in the art would have looked to use the above noted well-known practice and modify Booth in view of McElwrath wherein changing the media type of the first activity step comprises: changing the media type of the first activity step as claimed so as to predictably improve the student’s learning efficiency.
Re claims 11-13:
identifying an activity step of the plurality of activity steps as a mastered step, based on the feedback information (at least Booth: ¶ 52: a skill level for one or more different skills during the testing…a skill level for grammar and a skill level for vocabulary may be individually presented, scored and tracked, with scores saved in the database of users' histories 140; ¶ 61: determined that the user 170 is at an intermediate language skill level; ¶ 67: Each assessment item may be used to calculate a user's overall language skill and used to calculate one or more language skill level..). 
Booth in view of McElwrath appears to be silent on generating an analyzed graded value. The Examiner takes OFFICIAL NOTICE that it is old and well-known that metadata of computer file system information generally includes file size and file type. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, to have correlated media type and media information amount with file type and file size and in turn modified Booth in view of McElwrath by generating an analyzed graded value, wherein each media type has a media type graded value such that a media type that provides a greater amount of information has a graded value that indicates a greater amount of information than a media type that provides a lower amount of information because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	Additionally, Booth in view of McElwrath appears to be silent on wherein the processor is further configured implement treatment of a learning condition based on one of removing an activity step that is identified as a master step from the plurality of activity steps provided to the learner or re-inserting the removed master step after removing the mastered activity step. The Examiner takes OFFICIAL NOTICE that the concept and advantages of using a mastered/unmastered list of questions/prompts/steps/test items were old and well known to one of ordinary skill in the art before the effective filing date of the invention. The mastered/unmastered list of questions/prompts/steps/test items is generally used to identify mastery and determine retention of mastery. In particular, a question/prompt/step/test item answered correctly a certain number of time is generally placed on the mastered list question/prompt/step/test item. Additionally, a question/prompt/step/test item from the mastered list of questions/prompts/steps/test items may be re-used after a certain time interval to ensure that a learner continues to demonstrate mastery of the question/prompt/step/test item over time. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of determining a language skill of a learner, one of ordinary skill in the art would have looked to use the above noted well-known practice and modify Booth in view of McElwrath wherein the processor is further configured implement treatment of a learning condition based on one of removing an activity step that is identified as a master step from the plurality of activity steps provided to the learner or re-inserting the removed master step after removing the mastered activity step so as to predictably improve the student’s learning efficiency and learning retention.
Re claim 14:
wherein the feedback information is provided by at least one of a transceiver, a mobile device, a wearable device, a video camera, an audio recording device, or a photo camera (at least Booth: ¶ 2: presents on a client device the selected assessment items and scores the responses from the user; ¶ 26: client device 150, such as…a cell phone…The client device 150 also preferably includes a microphone 180 for recording spoken responses from the user 170 and a speaker 190 to transmit the sound of spoken words to the user 170).
Re claim 17:
	[Claim 17]  Booth in view of McElwrath teaches or at least suggests
wherein the processor is further configured implement treatment of a learning condition based on receiving personal profile information from a personal profile wherein the personal profile information is used for one or more of receiving the designated activity, generating the pre-assessment profile, generating the plurality of activity steps, or identifying the media type and wherein the personal profile is updated based on one the feedback information (at least Booth: ¶ 5: …language learning platform may estimate an overall language skill of the user based on the history in the first database of the user, a difficulty level of a product being used by the user and/or responses to an initial plurality of assessment items displayed on the user interface to the user; ¶ 7: The language learning platform may generate a score for a response from the user to the assessment item. The language learning platform may update the overall language skill of the user and a CSEM for the overall language skill 
Re claim 21:
	[Claim 21]  Booth in view of McElwrath teaches or at least suggests wherein digitally providing the plurality of activity steps to a learner further comprises providing a video stream to a user (at least McElwrath: ¶ 563: To meet the student's "visual preference", each screen may include appropriate visual elements. This may involve the use of color, graphics, diagrams, charts, video dips, animations, and/or other visual elements). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention, to have incorporated the readily available visual elements of McElwrath within the teachings of Booth in view of McElwrath wherein digitally providing the plurality of activity steps to a learner further comprises providing a video stream to a user because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 22:
	[Claim 22]  Booth in view of McElwrath appears to be silent on wherein the feedback information based on the learner's performance of the plurality of activity steps is further based on analyzing the learner's performance via at least one of a machine learning analysis and a video analysis. The Examiner takes OFFICIAL NOTICE that the concept and advantages of analyzing data using machine learning were old and well known to one of ordinary skill in the art before the effective 1 is generally defined as a method of data analysis that automates analytical model building. It is a branch of artificial intelligence based on the idea that systems can learn from data, identify patterns and make decisions with minimal human intervention. Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of determining a language skill of a learner, one of ordinary skill in the art would have looked to use the well-known machine learning data analysis method and modify Booth in view of McElwrath wherein the feedback information based on the learner's performance of the plurality of activity steps is further based on analyzing the learner's performance via a machine learning analysis so as to predictably enable learning from the learner's performance data, identify patterns and make decisions with minimal human intervention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of McElwrath, as applied to claim 1 above, and further in view of Kim et al. (US 20150243180 A1) (Kim).
Re claim 16:
	[Claim 16]  Booth in view of McElwrath appears to be silent on but Kim teaches or at least suggests wherein the processor is further configured implement treatment of a learning condition based on determining one or more optimal media type components, based on the feedback information, wherein the one or more optimal media type components enable the learner to learn faster than other media type components (¶ 59: user profile database 301 can include information relating to one or several student learning preferences…data identifying one or several student learning styles can include data identifying a learning style based on the student's educational history such as, for example, identifying a student as an auditory learner when the student has received significantly higher grades and/or scores on assignments and/or in courses favorable to auditory learners; ¶ 80: Based on the retrieved information from databases 104 and other data sources, the content customization system 402 may modify content resources for individual users; ¶ 164: …analysis recommendations correspond to one or several recommended changes to the section, which changes can include…a change…in presentation style…). It is worth noting that, a student being presented material in a style different than his/her own would expectedly need additional time to learn the material which establishes the fact that another learner being presented material in his/her own learning style would learn faster than the  student being presented material in a style different than his/her own.
Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, when faced with the issue of determining a language skill of a learner, one of ordinary skill in the art would have modified the teachings of Booth in view of McElwrath wherein the processor is further configured implement treatment of a learning condition based on determining one or more optimal media type components, based on the feedback information, wherein the one or more optimal media type components enable the learner to learn faster than other media type components, as taught or at least suggested by Kim so as to predictably improve the student’s learning efficiency.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.google.com/search?q=machine+learning&rlz=1C1GCEB_enUS801US801&source=lnt&tbs=cdr%3A1%2Ccd_min%3A1%2F1%2F1900%2Ccd_max%3A1%2F1%2F2015&tbm=